Title: To Thomas Jefferson from John Stricker, 23 March 1805
From: Stricker, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore March 23d. 1805
                  
                  Enclosed I have the honour to hand you Capt. Manns receipt for three barrels of Perry, which were delivered to me by Captn Matthews, who received them from Mr. Langdon of New Hampshire, with directions to put them into some persons hands here that would forward them to you—
                  In consequence of which directions Captn Matthews placed them under my care, and I avail myself of the first packet going to Washington to forward them to your Excellency— 
                  I have the Honour to be with great respect yr Excellencys obedt servant
                  
                     John Stricker 
                     
                  
               